El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En febrero 10 de 1921, un minuto después de las ocho, fué presentada en el registro para su inscripción una escri-tura de hipoteca que tres días antes había sido otorgada por Gabriel Guerra a favor de Arturo Guerra, la que después, y *512en el mismo día, quedó debidamente, inscrita. A las 3 y 40 minutos de la tarde del día arriba citado en primer término, tina anotación de embargo con prohibición de enajenar, de fe-cha febrero 10 y procedente de la Corte Federal en un pleito-seguido por el American Colonial Bank contra la Specialty Shop for Automobiles, Inc., y Gabriel Guerra, fué presen-tada, y al día siguiente, o sea, el 11, anotada en el registro. En agosto 30 del mismo año una escritura que había sido otorgada el 15 de dicho mes por el marshal de una corte de distrito insular traspasando la propiedad en cuestión a Arturo Guerra como consecuencia de una venta en ejecución de hipoteca en procedimientos seguidos por dicho Arturo Guerra contra Gabriel Guerra, se presentó al registro y quedó inscrita sin objección alguna.
En octubre 24 una escritura otorgada por Arturo Guerra a favor del recurrente, de segregación y traspaso a este úl-timo de un solar de 414 metros cuadrados de la propiedad citada, fué presentada y denegada su inscripción por estar vigente una anotación de embargo con prohibición de enaje-nar, que constaba como gravamen de la finca principal.
No podemos estar conformes, ya con el recurrente en que el efecto de la venta judicial, sin otra cosa, era cancelar la anotación de embargo, ipso facto, o con el registrador en que la orden de la Corte Federal prohibiendo una venta era necesariamente un injunction in rem obligatorio para los an-teriores tenedores de gravámenes que no eran partes en la ac-ción establecida por el banco. Por lo menos la certificación remitida por el registrador a virtud de requerimiento de esta corte, no revela que tal era el carácter y efecto de la orden, y no podemos tener ninguna presunción fuerte en este sen-tido. Por otra parte, el propio embargo permanece como-carga sobre la propiedad hasta que sea cancelado, ya por mandato judicial o por el consentimiento formal del banco.
Esa circunstancia, sin embargo, no podía' haber producido el efecto de impedir la ejecución de gravámenes anteriores *513y la venta judicial de la propiedad, como resultado de tal pro-cedimiento, ya con sujeción al gravamen del embargo si el banco no era parte, o libre de todo gravamen si siendo becbo parte el posterior tenedor del gravamen, dejó de reclamar sus derechos y la corte, en vista de tal omisión, así lo babía or-denado. .
Habiendo sido inscrita sin objeción la escritura otorgada por el marshal, no estamos llamados a resolver ninguna cues-tión que afecte a la jurisdicción de la corte en los procedi-mientos de ejecución por relacionarse con la cualidad de ele-gible para ser inscrito del documento ya aceptado por el re-gistrador como suficiente para llenar el fin para el cual fué otorgado.
De todos modos, la mera circunstancia de una anotación de embargo no es obstáculo insuperable para un traspaso por el actual dueño con título inscrito, sin perjuicio, desde luego, del efecto de tal anotación como aviso al comprador en el cual se le apercibe de la existencia de cualesquiera derechos pen-dientes del acreedor embargante.
Debe revocarse la nota recurrida.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.